DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment submitted on October 19, 2021 has been entered in the above-identified application. Claims 5-17 and 19 are amended. Claims 21-34 are canceled. Claims 1-20 are pending and are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 10, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
Regarding claims 10, 18, and 20, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 10, 18, and 20 recite a broad range, and the claims also recite a narrower statement of the range/limitation and the claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by THOMPSON et al. (US 2019/0211168 A1).  
 	THOMPSON et al. disclose display film that protects a display 
window and may survive flexing or folding tests.  The protective display film can 
include a layered structure including a layer of the cross-linked polyurethane 
acrylate material and hardcoat layer or hardcoated substrate layer disposed on 
the cross-linked polyurethane acrylate layer, for example.  These protective 
display film may withstand a bend radius of 5 mm or less. FIG. 2 is a schematic diagram side elevation view of an illustrative display film 20 that includes a hardcoat layer 15 (equivalent to the hardcoat composition of the claimed invention). The hardcoat layer 15 is disposed on the transparent polymeric substrate layer 12
(equivalent to the transparent substrate of the claimed invention), and the transparent polymeric substrate layer 12 separates the transparent cross-linked 
polyurethane acrylate layer 14 from the hardcoat layer 15. FIG. 3 is a schematic diagram side elevation view of an illustrative display film 30 that includes the construction of FIG. 2 with an optional adhesive layer 24 and release liners 22, 27 defining the outer surfaces of the illustrative display film 30.  The adhesive layer 24 is disposed on the transparent cross-linked polyurethane acrylate layer 14.  The transparent cross-linked polyurethane acrylate layer 14 separates the transparent polymeric substrate layer 12 from the adhesive layer 24. The adhesive layer 24 may be an optical adhesive. The hardcoat layer (meeting the thickness limitations) has a thickness of less than 50 micrometers or less than 40 micrometers.  The hardcoat layer has a thickness in a range from 2 to 30 micrometers, or from 2 to 15 micrometers, or from 3 to 10 micrometers.  The hardcoat layer includes nanoparticles. Suitable hardcoats can include a variety of cured polymeric materials having inorganic nanoparticles.  These hardcoats can include but are not limited to (meth)acrylic based hardcoats, siloxane hardcoats, polyurethane hardcoats and the like. One preferable class of hardcoats include acrylic hardcoats comprising inorganic nanoparticles.  Such hardcoats can have a polymerizable resin composition comprising mixtures of multifunctional (meth)acrylic monomers (equivalent to the one or more multifunctional (meth)acrylate monomers of the claimed invention). Useful multifunctional (meth)acrylate monomers and oligomers include: polyethylene glycol diacrylate, propoxylated neopentyl glycol diacrylate, tetraethylene glycol diacrylate, tricyclodecanedimethanol diacrylate, triethylene glycol diacrylate, tripropylene glycol diacrylate, ethoxylated triacrylates (e.g., ethoxylated 
trimethylolpropane triacrylate), and higher functionality (meth)acryl containing monomer such as dipentaerythritol pentaacrylate, pentaerythritol triacrylate, ethoxylated pentaerythritol tetraacrylate. In some embodiments, the hardcoat composition comprises at least one (e.g. solely) a crosslinking agent (meth)acrylate monomer comprising at least three (meth)acrylate functional groups.  In some embodiments, the crosslinking monomer comprises at least four, five or six (meth)acrylate functional groups. The hardcoat composition may include surface modified inorganic oxide particles that add mechanical strength and durability to the resultant coating.  The particles are typically substantially spherical in shape and relatively uniform in size.  The particles can have a substantially monodisperse size 
distribution or a polymodal distribution obtained by blending two or more 
substantially monodisperse distributions (equivalent to the nanoparticle mixture of the claimed invention). The inorganic oxide particles are typically non-aggregated (substantially discrete), as aggregation can result in precipitation of the inorganic oxide particles or gelation of the hardcoat. The hard coat composition may comprise a significant amount of surface modified inorganic oxide nanoparticles having an average (e.g. unassociated) primary particle size or associated particle size of at least 10, 20, 30, 40 or 50 nm and no greater than about 200, 175 or 150 nm.  The total concentration of inorganic oxide nanoparticles is typically a least 30, 35, or 40 wt-% solids and generally no greater than 90 wt-%, 80 wt-%, or 75 wt-% and in some embodiments no greater than 70 wt-%, or 65 wt-%, or 60 wt-% solids. (meeting the concentration and particle size limitations of the claimed invention). The hardcoat composition may comprise up to about 10 wt-% solids of smaller nanoparticles.  Such inorganic oxide nanoparticles typically having an average (e.g. unassociated) primary particle size or associated particle size of at least 1 nm or 5 nm and no greater than 50, 40, or 30 nm. It may be desirable to employ a mixture of inorganic oxide particle types to optimize an optical property, material property, or to lower that total composition cost (thus further teaching the use of a nanoparticle mixture). The inorganic nanoparticles of the hardcoat are preferably treated with a surface treatment agent.  Surface-treating the nano-sized particles can provide a stable dispersion in the polymeric resin.  In general, a surface treatment agent has a first end that will attach to the particle surface (covalently, ionically or through strong physisorption) and a second end that imparts compatibility of the particle with the resin and/or reacts with resin during curing.  Examples of surface treatment agents include alcohols, amines, carboxylic acids, sulfonic acids, phosphonic acids, silanes and titanates.  The preferred type of treatment agent is determined, in part, by the chemical nature of the metal oxide surface.  Silanes are preferred for silica and other for siliceous fillers.  The silane surface treatments comprise one or more alkoxy silane groups when added to the inorganic oxide (e.g. silica) dispersions.  The alkoxy silane group(s) hydrolyze with water (present in the nanoparticle dispersion) to form Si--OH, (hydroxy groups).  These SiOH groups then react with SiOH groups on the nano-silica surface to form silane surface treated nano-silica. In some embodiments, the inorganic oxide (e.g. silica) nanoparticles are separately surface modified with a (e.g. copolymerizable or non-polymerizable) silane surface treatment and the hardcoat comprises a mixture of both types of surface modified inorganic oxide (e.g. silica) nanoparticles.  In other embodiments, the inorganic oxide (e.g. silica) nanoparticles are concurrently surface modified with both a copolymerizable and a non-polymerizable silane surface treatment. The inorganic oxide (e.g. silica) nanoparticles comprise at least one 
copolymerizable silane surface treatment.  The copolymerizable silane surface treatment comprises a free-radically polymerizable group, such as a meth(acryl) 
or vinyl.  The free-radically polymerizable group copolymerizes with the free-radically polymerizable (e.g. (meth)acrylate) monomers of the hardcoat composition. Suitable (meth)acryl organosilanes include for example (meth)acryloy alkoxy silanes such as 3-(methacryloyloxy)propyltrimethoxysilane, 3-acryloylxypropyltrimethoxysilane, 
3-(methacryloyloxy)propylmethyldimethoxysilane, 3-(acryloyloxypropyl)methyl 
dimethoxysilane, 3-(methacryloyloxy)propyldimethylmethoxysilane, and 
3-(acryloyloxypropyl)dimethylmethoxysilane.  Suitable non polymerizable surface treatments include methyltrimethoxysilane, methyltriethoxysilane, propyltriethoxysilane, 
isopropyltriethoxysilane, isooctyltriethoxysilane, phenyltriemethoxy silane, 
cyanopropyltrimethoxysilane, and the like (thus meeting the surface treatment limitations). The transparent polymeric substrate layer has a thickness greater than 10 micrometers or less than 200 micrometers (meeting the limitations of claim 20). The transparent polymeric substrate layer may be formed of any useful 
polymeric material that provides the desired mechanical properties (such as 
dimensional stability) and optical properties (such as light transmission and 
clarity) to the display film.  Examples of materials suitable for use in the 
polymeric substrate layer include polyesters (PET, PEN).  In one embodiment, the display film includes a transparent polymeric substrate layer (having a thickness in a range from 35 to 75 micrometers) and a transparent cross-linked polyurethane acrylate layer (having a thickness in a range from 100 to 200 micrometers) disposed on the transparent polymeric substrate layer.  A hardcoat layer (having a thickness is a range from 4 to 10 micrometers) is disposed on the transparent polymeric substrate layer. The display film may have a haze value of 2% or less, a clarity of 98% or greater, a yellow index or b* value of 5 or less. 
	With regards to the property limitations of claims 26 and 27, the Examiner takes the position that such properties are inherent in the materials taught by Thompson et al. given that the materials taught by Thompson et al. and that of the claimed invention are identical. 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pokorny et al. (WO 2015/108834 A1). 
	Pokorny et al. disclose hardcoat compositions (equivalent to the hardcoat composition of the claimed invention) comprising at least one first (meth)acrylate monomer comprising at least three (meth)acrylate groups and C2 - C4 alkoxy repeat units and at least one second (meth)acrylate monomer comprising at least three (meth)acrylate groups (equivalent to the one or more multifunctional (meth)acrylate monomers of the claimed invention).  The hardcoat composition further comprises inorganic oxide nanoparticles such as silica that comprises a copolymerizable surface treatment and a non-copolymerizable silane surface treatment. 
The concentration of the first(meth)acrylate monomer in the cured hardcoat composition is typically at least 5 wt-% and in some embodiments is at least 10 wt-% solids and generally no greater than 40 wt-%, or 35 wt-%, or 30 wt-%, or 25 wt-% solids. The polymerizable resin of the hardcoat composition comprises at least one second multi- (meth)acrylate monomer. The second (meth)acrylate monomer is a different monomer than the first monomer. The concentration of the total amount of second monomer(s) in the cured hardcoat composition is typically from 5 to 15 wt-% solids. 	The hardcoat composition comprises surface modified inorganic oxide particles that add mechanical strength and durability to the resultant coating. The particles are typically substantially spherical in shape and relatively uniform in size. The particles can have a substantially monodisperse size distribution or a polymodal distribution obtained by blending two or more substantially monodisperse distributions. The inorganic oxide particles are typically non- aggregated (substantially discrete), as aggregation can result in precipitation of the inorganic oxide particles or gelation of the hardcoat. The size of inorganic oxide particles is chosen to avoid significant visible light scattering. The hard coat composition generally comprises a significant amount of surface modified inorganic oxide nanoparticles having an average (e.g. unassociated) primary particle size or associated particle size of at least 30, 40 or 50 nm and no greater than about 200, 175 or 150 nm. The total concentration of inorganic oxide nanoparticles is typically a least 30, 35, or 40 wt-% solids and generally no greater than 90 wt-%, 80 wt-%, or 75 wt-% and in some embodiments no greater than 70 wt-%, or 65 wt-%, or 60 wt-% solids. The hardcoat composition may comprise up to about 10 wt-% solids of smaller nanoparticles. Such inorganic oxide nanoparticles typically having an average (e.g. unassociated) primary particle size or associated particle size of at least 1 nm or 5 nm and no greater than 50, 40, or 30 nm. The inorganic oxide particles can consist essentially of or consist of a single oxide such as silica, or can comprise a combination of oxides, or a core of an oxide of one type (or a core of a material other than a metal oxide) on which is deposited an oxide of another type. Silica is a common inorganic particle utilized in hardcoat compositions. It may be desirable to employ a mixture of inorganic oxide particle types to optimize an optical property, material property, or to lower that total composition cost. The inorganic nanoparticles of the hardcoat are preferably treated with a surface treatment agent. Surface-treating the nano-sized particles can provide a stable dispersion in the polymeric resin. Preferably, the surface-treatment stabilizes the nanoparticles so that the particles will be well dispersed in the polymerizable resin and results in a substantially homogeneous composition. Furthermore, the nanoparticles can be modified over at least a portion of their surface with a surface treatment agent so that the stabilized particle can copolymerize or react with the polymerizable resin during curing. The incorporation of surface modified inorganic particles is amenable to covalent bonding of the particles to the free-radically polymerizable organic components, thereby providing a tougher and more homogeneous polymer/particle network. In general, a surface treatment agent has a first end that will attach to the particle surface (covalently, ionically or through strong physisorption) and a second end that imparts compatibility of the particle with the resin and/or reacts with resin during curing. Examples of surface treatment agents include alcohols, amines, carboxylic acids, sulfonic acids, phosphonic acids, silanes and titanates. The preferred type of treatment agent is determined, in part, by the chemical nature of the metal oxide surface. Silanes are preferred for silica and other for siliceous fillers. Silanes and carboxylic acids are preferred for metal oxides such as zirconia. The surface modification can be done either subsequent to mixing with the monomers or after mixing. It is preferred in the case of silanes to react the silanes with the particle or nanoparticle surface before incorporation into the resin. The required amount of surface modifier is dependent upon several factors such as particle size, particle type, modifier molecular wt, and modifier type. In general, it is preferred that approximately a monolayer of modifier is attached to the surface of the particle. The silane surface treatments comprise one or more alkoxy silane groups when added to the inorganic oxide (e.g. silica) dispersions. The alkoxy silane group(s) hydrolyze with water (present in the nanoparticle dispersion) to form Si-OH, (hydroxy groups). These SiOH groups then react with SiOH groups on the nano-silica surface to form silane surface treated nano-silica. In some embodiments, the inorganic oxide (e.g. silica) nanoparticles are separately surface modified with a (e.g. copolymerizable or non-polymerizable) silane surface treatment and the hardcoat comprises a mixture of both types of surface modified inorganic oxide (e.g. silica) nanoparticles. In other embodiments, the inorganic oxide (e.g. silica) nanoparticles are concurrently surface modified with both a copolymerizable and a non-polymerizable silane surface treatment. The inorganic oxide (e.g. silica) nanoparticles comprise at least one copolymerizable silane surface treatment. The copolymerizable silane surface treatment comprises a free-radically polymerizable group, such as a meth(acryl) or vinyl. The free-radically polymerizable group copolymerizes with the free-radically polymerizable (e.g. (meth)acrylate) monomers of the hardcoat composition. Suitable (meth)acryl organosilanes include for example (meth)acryloy alkoxy silanes such as 3-(methacryloyloxy)propyltrimethoxysilane, 3-acryloylxypropyltrimethoxysilane, 3-(methacryloyloxy)propylmethyldimethoxysilane, 3-(acryloyloxypropyl)methyl dimethoxysilane, 3 -(methacryloyloxy)propyldimethylmethoxysilane, and 3 -(acryloyloxypropyl) dimethylmethoxysilane. In some embodiments, the (meth)acryl organosilanes can be favored over the acryl silanes. Suitable vinyl silanes include vinyldimethylethoxysilane, vinylmethyldiacetoxysilane, vinylmethyldiethoxysilane, vinyltriacetoxysilane, vinyltriethoxysilane, vinyltriisopropoxysilane, vinyltrimethoxysilane, vinyltriphenoxysilane, vinyltri-t-butoxysilane, vinyltris-isobutoxysilane, vinyltriisopropenoxysilane, vinyltris(2- methoxyethoxy)silane. The inorganic oxide (e.g. silica) nanoparticles further comprise at least one non- copolymerizable (e.g. silane) surface treatment, i.e. a surface treatment lacking a free-radically polymerizable group. In favored embodiments, the non-copolymerizable surface treatment is a silane surface treatment compound and examples include phenyltrimethoxysilane and 3-(methacryloxy)propyl trimethoxysilane. The inorganic nanoparticle may optionally further comprise various other surface treatments, as known in the art, such as a copolymerizable surface treatment comprising at least one non-volatile monocarboxylic acid having more than six carbon atom or a non-reactive surface treatment comprising a (e.g. polyether) water soluble tail. The total amount of surface treatment compound can vary depending on the concentration of surface modified inorganic oxide (e.g. silica) nanoparticles added to the hardcoat composition and the particle size of the inorganic oxide (e.g. silica) nanoparticles. Typically however, the hardcoat comprises at least 0.50, 0.60, 0.70, 0.80, or 0.90 wt-% solids of copolymerizable surface treatment and no greater than 10 wt-% solids copolymerizable surface treatment. The properties of the dried and cured hardcoat are dependent at least in part on the thickness of the hardcoat and the substrate the hardcoat is disposed upon and examples include a dried and cured hardcoat having a thickness of 14 microns disposed on polyester film having a thickness of 5 mils (0.13 mm). The hardcoat composition may optionally comprise various additives. For example, silicone or fluorinated additive may be added to lower the surface energy of the hardcoat. In one embodiment, the hardcoat coating composition further comprises at least 0.005 and preferably at least 0.01 wt-% solids of one or more perfluoropolyether urethane additives, such as described in US 7, 178,264. The total amount of perfluoropolyether urethane additives alone or in combination with other fluorinated additives typically ranges up to 0.5 or 1 wt-% solids.  The perfluoropolyether urethane material is preferably prepared from an isocyanate reactive HFPO- material. The hardcoat composition can be applied as a single or multiple layers to a (e.g. display surface or film) substrate using conventional film application techniques. The thickness of the (i.e. dried and/or cured) hardcoat surface layer is typically at least 0.5 microns, 1 micron, or 2 microns. The thickness of the hardcoat layer is generally no greater than 50, 40, 35, 30, or 25 microns. In some embodiments, the thickness ranges from about 5 microns to 25 microns. Due to its optical clarity, the hardcoat described herein is particularly useful for application to light-transmissive film substrates or optical displays. The light transmissive substrate may comprise or consist of any of a wide variety of non-polymeric materials, such as glass, or various thermoplastic and crosslinked polymeric materials, such as polyethylene terephthalate (PET), (e.g. bisphenol A) polycarbonate, cellulose acetate, poly(methyl methacrylate), and polyolefins such as biaxially oriented polypropylene which are commonly used in various optical devices. (meeting the limitations of claims 18-20). The hardcoat material can be employed on a variety of other articles as well such as for example camera lenses, eyeglass lenses, binocular lenses, mirrors, automobile windows, building windows, train windows, boat windows, aircraft windows, vehicle headlamps and taillights, display cases, eyeglasses, overhead projectors, stereo cabinet doors, stereo covers, watch covers, as well as optical and magneto-optical recording disks, and the like (meeting the limitations of claim 29). (see Abstract, page 1, lines 6-25, page 2, lines 1-30, page 3, lines 21-30, page 5, lines 3-32, page 6, lines 8-35, page 7, lines 4-14, page 11, lines 3-32, page 12, lines 5-14, page 15, lines 22-29, 34-35, page 16, lines 2-22, and page 17, lines 12-27). All limitations of the claimed invention are taught in the above reference.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pokorny et al. (WO 2015/108834 A1). 
	Pokorny et al. disclose hardcoat compositions (equivalent to the hardcoat composition of the claimed invention) comprising at least one first (meth)acrylate monomer comprising at least three (meth)acrylate groups and C2 - C4 alkoxy repeat units and at least one second (meth)acrylate monomer comprising at least three (meth)acrylate groups (equivalent to the one or more multifunctional (meth)acrylate monomers of the claimed invention).  The hardcoat composition further comprises inorganic oxide nanoparticles such as silica that comprises a copolymerizable surface treatment and a non-copolymerizable silane surface treatment. 
The concentration of the first(meth)acrylate monomer in the cured hardcoat composition is typically at least 5 wt-% and in some embodiments is at least 10 wt-% solids and generally no greater than 40 wt-%, or 35 wt-%, or 30 wt-%, or 25 wt-% solids. The polymerizable resin of the hardcoat composition comprises at least one second multi- (meth)acrylate monomer. The second (meth)acrylate monomer is a different monomer than the first monomer. The concentration of the total amount of second monomer(s) in the cured hardcoat composition is typically from 5 to 15 wt-% solids. 	The hardcoat composition comprises surface modified inorganic oxide particles that add mechanical strength and durability to the resultant coating. The particles are typically substantially spherical in shape and relatively uniform in size. The particles can have a substantially monodisperse size distribution or a polymodal distribution obtained by blending two or more substantially monodisperse distributions. The inorganic oxide particles are typically non- aggregated (substantially discrete), as aggregation can result in precipitation of the inorganic oxide particles or gelation of the hardcoat. The size of inorganic oxide particles is chosen to avoid significant visible light scattering. The hard coat composition generally comprises a significant amount of surface modified inorganic oxide nanoparticles having an average (e.g. unassociated) primary particle size or associated particle size of at least 30, 40 or 50 nm and no greater than about 200, 175 or 150 nm. The total concentration of inorganic oxide nanoparticles is typically a least 30, 35, or 40 wt-% solids and generally no greater than 90 wt-%, 80 wt-%, or 75 wt-% and in some embodiments no greater than 70 wt-%, or 65 wt-%, or 60 wt-% solids. The hardcoat composition may comprise up to about 10 wt-% solids of smaller nanoparticles. Such inorganic oxide nanoparticles typically having an average (e.g. unassociated) primary particle size or associated particle size of at least 1 nm or 5 nm and no greater than 50, 40, or 30 nm. The inorganic oxide particles can consist essentially of or consist of a single oxide such as silica, or can comprise a combination of oxides, or a core of an oxide of one type (or a core of a material other than a metal oxide) on which is deposited an oxide of another type. Silica is a common inorganic particle utilized in hardcoat compositions. It may be desirable to employ a mixture of inorganic oxide particle types to optimize an optical property, material property, or to lower that total composition cost. The inorganic nanoparticles of the hardcoat are preferably treated with a surface treatment agent. Surface-treating the nano-sized particles can provide a stable dispersion in the polymeric resin. Preferably, the surface-treatment stabilizes the nanoparticles so that the particles will be well dispersed in the polymerizable resin and results in a substantially homogeneous composition. Furthermore, the nanoparticles can be modified over at least a portion of their surface with a surface treatment agent so that the stabilized particle can copolymerize or react with the polymerizable resin during curing. The incorporation of surface modified inorganic particles is amenable to covalent bonding of the particles to the free-radically polymerizable organic components, thereby providing a tougher and more homogeneous polymer/particle network. In general, a surface treatment agent has a first end that will attach to the particle surface (covalently, ionically or through strong physisorption) and a second end that imparts compatibility of the particle with the resin and/or reacts with resin during curing. Examples of surface treatment agents include alcohols, amines, carboxylic acids, sulfonic acids, phosphonic acids, silanes and titanates. The preferred type of treatment agent is determined, in part, by the chemical nature of the metal oxide surface. Silanes are preferred for silica and other for siliceous fillers. Silanes and carboxylic acids are preferred for metal oxides such as zirconia. The surface modification can be done either subsequent to mixing with the monomers or after mixing. It is preferred in the case of silanes to react the silanes with the particle or nanoparticle surface before incorporation into the resin. The required amount of surface modifier is dependent upon several factors such as particle size, particle type, modifier molecular wt, and modifier type. In general, it is preferred that approximately a monolayer of modifier is attached to the surface of the particle. The silane surface treatments comprise one or more alkoxy silane groups when added to the inorganic oxide (e.g. silica) dispersions. The alkoxy silane group(s) hydrolyze with water (present in the nanoparticle dispersion) to form Si-OH, (hydroxy groups). These SiOH groups then react with SiOH groups on the nano-silica surface to form silane surface treated nano-silica. In some embodiments, the inorganic oxide (e.g. silica) nanoparticles are separately surface modified with a (e.g. copolymerizable or non-polymerizable) silane surface treatment and the hardcoat comprises a mixture of both types of surface modified inorganic oxide (e.g. silica) nanoparticles. In other embodiments, the inorganic oxide (e.g. silica) nanoparticles are concurrently surface modified with both a copolymerizable and a non-polymerizable silane surface treatment. The inorganic oxide (e.g. silica) nanoparticles comprise at least one copolymerizable silane surface treatment. The copolymerizable silane surface treatment comprises a free-radically polymerizable group, such as a meth(acryl) or vinyl. The free-radically polymerizable group copolymerizes with the free-radically polymerizable (e.g. (meth)acrylate) monomers of the hardcoat composition. Suitable (meth)acryl organosilanes include for example (meth)acryloy alkoxy silanes such as 3-(methacryloyloxy)propyltrimethoxysilane, 3-acryloylxypropyltrimethoxysilane, 3-(methacryloyloxy)propylmethyldimethoxysilane, 3-(acryloyloxypropyl)methyl dimethoxysilane, 3 -(methacryloyloxy)propyldimethylmethoxysilane, and 3 -(acryloyloxypropyl) dimethylmethoxysilane. In some embodiments, the (meth)acryl organosilanes can be favored over the acryl silanes. Suitable vinyl silanes include vinyldimethylethoxysilane, vinylmethyldiacetoxysilane, vinylmethyldiethoxysilane, vinyltriacetoxysilane, vinyltriethoxysilane, vinyltriisopropoxysilane, vinyltrimethoxysilane, vinyltriphenoxysilane, vinyltri-t-butoxysilane, vinyltris-isobutoxysilane, vinyltriisopropenoxysilane, vinyltris(2- methoxyethoxy)silane. The inorganic oxide (e.g. silica) nanoparticles further comprise at least one non- copolymerizable (e.g. silane) surface treatment, i.e. a surface treatment lacking a free-radically polymerizable group. In favored embodiments, the non-copolymerizable surface treatment is a silane surface treatment compound and examples include phenyltrimethoxysilane and 3-(methacryloxy)propyl trimethoxysilane. The inorganic nanoparticle may optionally further comprise various other surface treatments, as known in the art, such as a copolymerizable surface treatment comprising at least one non-volatile monocarboxylic acid having more than six carbon atom or a non-reactive surface treatment comprising a (e.g. polyether) water soluble tail. The total amount of surface treatment compound can vary depending on the concentration of surface modified inorganic oxide (e.g. silica) nanoparticles added to the hardcoat composition and the particle size of the inorganic oxide (e.g. silica) nanoparticles. Typically however, the hardcoat comprises at least 0.50, 0.60, 0.70, 0.80, or 0.90 wt-% solids of copolymerizable surface treatment and no greater than 10 wt-% solids copolymerizable surface treatment. The properties of the dried and cured hardcoat are dependent at least in part on the thickness of the hardcoat and the substrate the hardcoat is disposed upon and examples include a dried and cured hardcoat having a thickness of 14 microns disposed on polyester film having a thickness of 5 mils (0.13 mm). The hardcoat composition may optionally comprise various additives. For example, silicone or fluorinated additive may be added to lower the surface energy of the hardcoat. In one embodiment, the hardcoat coating composition further comprises at least 0.005 and preferably at least 0.01 wt-% solids of one or more perfluoropolyether urethane additives, such as described in US 7, 178,264. The total amount of perfluoropolyether urethane additives alone or in combination with other fluorinated additives typically ranges up to 0.5 or 1 wt-% solids. The perfluoropolyether urethane material is preferably prepared from an isocyanate reactive HFPO- material. The hardcoat composition can be applied as a single or multiple layers to a (e.g. display surface or film) substrate using conventional film application techniques. The thickness of the (i.e. dried and/or cured) hardcoat surface layer is typically at least 0.5 microns, 1 micron, or 2 microns. The thickness of the hardcoat layer is generally no greater than 50, 40, 35, 30, or 25 microns. In some embodiments, the thickness ranges from about 5 microns to 25 microns. Due to its optical clarity, the hardcoat described herein is particularly useful for application to light-transmissive film substrates or optical displays. The light transmissive substrate may comprise or consist of any of a wide variety of non-polymeric materials, such as glass, or various thermoplastic and crosslinked polymeric materials, such as polyethylene terephthalate (PET), (e.g. bisphenol A) polycarbonate, cellulose acetate, poly(methyl methacrylate), and polyolefins such as biaxially oriented polypropylene which are commonly used in various optical devices. The hardcoat material can be employed on a variety of other articles as well such as for example camera lenses, eyeglass lenses, binocular lenses, mirrors, automobile windows, building windows, train windows, boat windows, aircraft windows, vehicle headlamps and taillights, display cases, eyeglasses, overhead projectors, stereo cabinet doors, stereo covers, watch covers, as well as optical and magneto-optical recording disks, and the like. (see Abstract, page 1, lines 6-25, page 2, lines 1-30, page 3, lines 21-30, page 5, lines 3-32, page 6, lines 8-35, page 7, lines 4-14, page 11, lines 3-32, page 12, lines 5-14, page 15, lines 22-29, 34-35, page 16, lines 2-22, and page 17, lines 12-27). With regards to the limitation that the nanoparticle mixture comprises a first population of reactive nanoparticles concertation, the first population of reactive nanoparticles have an average particle diameter in a range from 5 nm to 60 nm; and a second population of non-reactive nanoparticles concentration, and the concentration of the nanoparticle mixture is present in the hardcoat composition, it would have been obvious to one having ordinary skill in the art to optimize the concentration of each type of nanoparticle, the diameter of each type of nanoparticle, and the total concentration of the nanoparticle mixture given that Pokorny et al. specifically states that the surface modified inorganic oxide particles that add mechanical strength and durability to the resultant coating, the particles can have a substantially monodisperse size distribution or a polymodal distribution obtained by blending two or more substantially monodisperse distributions, the size of inorganic oxide particles is chosen to avoid significant visible light scattering. It may be desirable to employ a mixture of inorganic oxide particle types to optimize an optical property, material property, or to lower that total composition cost, the surface-treatment stabilizes the nanoparticles so that the particles will be well dispersed in the polymerizable resin and results in a substantially homogeneous composition, the incorporation of surface modified inorganic particles is amenable to covalent bonding of the particles to the free-radically polymerizable organic components, thereby providing a tougher and more homogeneous polymer/particle network, and the required amount of surface modifier is dependent upon several factors such as particle size, particle type, modifier molecular wt, and modifier type and Pokorny et al. has thus established that each is a result-effective variable. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/603,979 (reference application), claims 1-7, 10-13, 17-21, 25-278, and 29 of copending Application No. 16/891,903 (reference application), and claims 1-20 of copending Application No. 17/604,945 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the issued patent. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEEBA AHMED/Primary Examiner, Art Unit 1787